United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                           January 26, 2005

                                                                    Charles R. Fulbruge III
                                                                            Clerk
                               No. 04-10556
                             Summary Calendar



RICKY A. GRAHAM,

                                                   Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                                   Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                           (2:01-CV-51)
                       --------------------

Before WIENER, BENAVIDES, AND STEWART, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant      Ricky      A.   Graham   appeals    the    district

court’s judgment       affirming   the    Social    Security     Commissioner’s

decision   to   deny    disability    benefits.        He   argues      that    the

determination by the Administrative Law Judge (ALJ) that he did not

meet or equal the criteria of any impairments listed in Appendix 1,

20 C.F.R. Part 404 was not supported by substantial evidence.

Graham contends that he met the requirements for establishing the

affective disorder of depression under 20 C.F.R. Pt. 404, Subpt. P,

     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
App. 1, § 12.04.          We have reviewed the record and the parties’

briefs   and    conclude    that     ALJ’s    determination       that   Graham’s

depression did not meet or equal the criteria of any impairments

listed   in    Appendix    1,   20   C.F.R.    Part   404    is    supported   by

substantial evidence.       See Anthony v. Sullivan, 954 F.2d 289, 292

(5th Cir. 1992); Villa v. Sullivan, 895 F.2d 1019, 1021-22 (5th

Cir. 1990).      The ALJ was not required to give precedence to

subjective evidence over objective evidence which showed that

Graham’s depression was not disabling.            Anthony, 954 F.2d at 295-

96.   Further, no doctor testified that Graham was disabled as a

result of his alleged depression. Vaughan v. Shalala, 58 F.3d 129,

131 (5th Cir. 1995).

      Moreover, Graham’s testimony regarding his daily activities

was inconsistent with his claimed limitations.              Reyes v. Sullivan,

915 F.2d 151, 154-155 (5th Cir. 1990).             Finally, medical records

showed that Graham was prescribed Wellbutrin and that he was

responding well to the medication.            See Johnson v. Bowen, 864 F.2d
340, 348 (5th Cir. 1988).        The judgment of the district court is

AFFIRMED.




                                        2